Title: To Thomas Jefferson from George Weedon, 9 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Hanover Town March 9th. 1781

This will be delivered you by my Aid-De-Camp, Major Robert Carter Page, who your Excellency was so Obliging as to Appoint my Additional Assistant on the 8th. of Novr. last. This Gentleman from that time to the present, has been mostly employ’d in Public Business and has discharged it so much to my Satisfaction as to induce me to mention his situation to your Excellency. We are now in Expectation of somthing Serious. I cannot therfore think of taking young Gentlemen with me who Act in such important Departments,  without a Signature of Authority, would therfore beg your Excellency to grant him your Commission for his Appointment, which in case of a Misfortune will be useful. Major Daniel Fitzhugh has also been with me as a Volunteer Aid, since the first of Leslies Invasion. I find those Appointments Exceeding Useful in Militia Service, and were I not afraid of intruding too far on the Politeness of the Honorable Executive, would also Solicite a like Commission for him. This Gentlemans Expences, I have bore out of my own Pocket since October to the present time. The difference between his being an Aid-de-Camp or Militia man, will not I hope Operate so forcable as to discontinue him, and would therefore Ask the same Appointment for him; with Rations and pay as in the first Instance, which will enable him to keep the Feild, on his own Account.
I would wish these Gentlemen to stand on the same ground with respect to their duty, which may be considered in times of Invasion only, or in a more Extensive light as your Excellency pleases. A distinction of one day in the dates of their Commissions, may be Necessary for the sake of Precedence. Mr. Fitzhugh was with me before your Excellency was pleased to Appoint Mr. Page.
I am honored with your Excellencies favor 5th. Inst. My being partly in the Secret, has been no small reason of great Anxiety. The Tardiness of Loudoun has delayed my March Exceedingly, Am however this far on my way.
Inclosed I have the honor of transmiting you returns of the men under my Command. By that you will see from whence the deficiency arises, and make no doubt of your Excellencies firmness in bringing the Delinquents to such punishment as the law directs, for be Assured my dear Governor Lenity in those cases will have an Evil tendency. I have reason to believe P. William and Fairfax will send forward their full Quota. I have wrote the Commanding Officers on that Subject, and have received their Answer. In consequence of the disappointment from Loudoun, have been able to put Musquets in the hand of all those on the march. Some Catouch boxes and Bayonetts are wanting to Compleat them for Service which I am in hopes may be got below. Fearful of a want of Catouch boxes, had taken the Liberty of Ordering 200 to be made sometime ago, which were Compleated and delivered by a Mr. Edward Simpson. The Troops are also furnished with a Camp Kettle to every 8 men and two Axes to each Company, upon the whole they are tolerable Equipt, all to Covering.
Have we got his Lordship yet? I hear nothing from the South.  Have the honor to be with high respect & Esteem Yr. Excellencies Most Obt Servt.,

G. Weedon

